Citation Nr: 0526970	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-14 482	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claims of 
entitlement to service connection for PTSD and to a 
compensable rating for residuals of frostbite of the feet.  
The veteran perfected a timely appeal of this determination 
to the Board.

During the course of this appeal, the veteran permanently 
relocated to North Carolina and his file was transferred to 
the Winston-Salem, North Carolina, RO.

In July 2005, the veteran, accompanied by his representative, 
testified at a videoconference hearing conducted before the 
undersigned Veterans Law Judge.

In numerous private medical statements, examiners have opined 
that the veteran is totally disabled and unemployable, at 
least in part, as a consequence of his service-connected 
residuals of frostbite of the feet and PTSD.  Indeed, in an 
April 2003 statement, the veteran's treating physician, Dr. 
Leslie D. Reynolds, opined that he was "100 % disabled" due 
to the residual manifestations of residuals of his frostbite 
of the feet.  In light of the veteran's wartime service, the 
Board interprets this medical evidence as raising alternative 
inferred claims of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) and to nonservice-connected pension 
benefits.  VA, however, has not considered these claims, and 
they are referred to the RO for appropriate action.

Further, in the following decision, the Board grants service 
connection for PTSD.  As such, the RO will have to assign an 
evaluation for this condition.  In the event that the RO 
assigns a compensable rating for this disability, the Board 
observes that in a March 2003 statement, the veteran's spouse 
requested, in essence, that she be appointed the veteran's 
custodian because the veteran was not competent to handle the 
disbursement of VA funds.  The Board notes that not only is 
there is medical evidence in the claims folder supporting her 
request, but in the March 2003 statement, which was signed by 
both the veteran and his spouse, he agreed that all benefits 
should be sent to his spouse Wanda.  Given the foregoing, the 
RO must therefore also adjudicate whether the veteran is 
competent to handle the disbursement of VA funds.

The veteran's claim seeking a compensable evaluation for the 
residuals of frostbite of the feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In numerous statements and in sworn testimony, the 
veteran reports having experienced several stressors related 
to his service in Germany, including the circumstances 
concerning his efforts while in service to care for his 
daughter, who had Down's syndrome; the findings and 
conclusions in the veteran's service records are consistent 
with the occurrence of this claimed stressor.

2.  The medical evidence indicates that the veteran has PTSD, 
at least in part, as a result of a corroborated in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

In his statements and testimony, the veteran contends, in 
essence, that he has PTSD due to experiences that occurred 
during service while he was stationed in Germany.  In this 
regard, he reports the he was subjected to racism while 
serving there.  The veteran also cites the circumstances 
surrounding his efforts to care for his daughter, who was 
born with Down's syndrome, including the treatment he 
received from his commanding officer as a consequence of 
these efforts.  In addition, the veteran points out that he 
has been diagnosed by both VA and his private treating 
psychiatrists as having PTSD as a consequence of these 
reported stressors.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Further, with respect to personal assaults, 38 C.F.R. 
§ 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

In confirming and continuing the denial of this claim, the RO 
has acknowledged that the veteran has been diagnosed as 
having PTSD on numerous occasions but concluded that there 
was no credible supporting evidence showing that a claimed 
in-service stressor had occurred.

The medical evidence reflects that the veteran has been 
repeatedly diagnosed, by both private and VA examiners, as 
having PTSD due to his reported in-service stressors.  As 
such, the first and third elements required for a claim of 
service connection for PTSD have been shown.  Accordingly, 
the Board will focus on the second element, i.e., whether 
there is credible supporting evidence that a claimed in-
service stressor actually occurred.

The veteran's service records show that in July 1978, an 
examiner indicated that the veteran had been frequently 
absent from work, and that the veteran reported that his 
primary problem revolved around his care for his 
"congenitally afflicted" daughter; the examiner noted that 
the care and treatment of his daughter appeared to be the 
dominant reason for the veteran's problems.  

In December 1978, the veteran was evaluated because of 
continuing problems.  The examiner stated that the veteran 
had problems coping with stress and needed to learn how to 
address personal and family problems.  He recommended 
counseling so that the veteran could overcome his "self-
destructive tendencies."

In a January 1979 report, a service psychologist noted that 
the veteran was evaluated in the mental hygiene division in 
December 1978 complaining of unfair treatment by his company 
commander, and especially, a recent order confining him to 
the barracks.  The psychologist indicated that the order was 
given due to the veteran's excessive absences from duty.  The 
psychologist stated that the veteran denied intentional 
shirking of duty, and explained that his daughter's medical 
condition, Down's syndrome, required him to frequently drive 
her to doctors' appointments.  The examiner reported that 
during the evaluation, the veteran vigorously defended 
himself.  He added that there was no evidence of a thought 
disorder, delusion ideation or perceptual distortion.  The 
psychologist also indicated that rehabilitative efforts had 
not proved beneficial.  

The examiner concluded that the veteran had significant 
adjustment demands placed on him as a result of his 
daughter's medical condition and subsequent mental 
retardation.  He indicated that the veteran unfortunately did 
not have the psychological resources for coping with the 
problems, despite the Army's efforts to accommodate him.

In light of the above findings and conclusions contained in 
the veteran's service records, the Board finds that the 
veteran has satisfied the third element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  
Further, given that he has been diagnosed as having PTSD due 
to this stressor by his private treating psychiatrist, Dr. 
Michael K. Nunn, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Also before the Board is the veteran's claim seeking a 
compensable rating for the residuals of frostbite of his 
feet.  During the July 2005 Board hearing, the veteran 
testified that prior to recently relocating to North 
Carolina, he received treatment for this condition at the 
Baltimore, Maryland, VA Medical Center.  To date, records of 
his care at that facility, dated subsequent to December 2003, 
have not been associated with the claims folder.  Because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the RO must 
obtain these records.  Further, the law requires VA to obtain 
these outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  As such, the Board 
has no discretion and must remand this claim for compliance 
with the law.  

In addition, in light of the foregoing, and the conflicting 
medical evidence regarding the severity of the residuals of 
the veteran's frostbite of the feet, the Board concludes that 
the veteran should be afforded a contemporaneous VA 
examination.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since 2000 for the residuals 
of his frostbite of the feet.  This 
should specifically include records of 
his treatment, dated since December 2003, 
at the Baltimore, Maryland, VA Medical 
Center.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity the 
residuals of frostbite of his feet.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner must state whether the residuals 
of the veteran's frostbite of the feet 
are productive of:  arthralgia or other 
pain, numbness or cold sensitivity; 
tissue loss; nail abnormalities; color 
changes; locally impaired sensation; 
hyperhidrosis; and/or X-ray 
abnormalities.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


